Warner. J.
The error assigned to the judgment of the Court below, in this case, is the dismissal of the complainant’s bill. A Court of Equity, in this State, may, by writ of injunction, restrain the action of a private individual which is illegal or contrary to equity and goods conscience, and for which no adequate remedy is provided at law: Revised Code, sec. 3149. The defendant was the debtor of complainant against whom a verdict had been recovered for $1,000. The defendant had entered an appeal from that verdict, giving his'testatrix, who was then living, as his security for the eventual condemnation money. After her death, he became her executor, and, from the allegations made in the complainant’s bill, equity and good conscience require that he should be restrained from squandering, and disposing of the property of his testatrix, so as not to defeat the collection of the complainant’s debt *180when his remedy at law, under the peculiar facts of the case, would not be adequate for his complete protection. In our judgment, it was error in the Court below in dismissing the complainant’s bill.
Let the judgment of the Court below be reversed.